In an action to recover real estate broker’s commissions, judgment, entered upon a direction of verdict by the trial court at the close of the ease, reversed upon the law and the facts and a new trial granted, with costs to appellant to abide the event. The proof adduced presented material disputed questions of fact which should have been submitted to the jury for their decision. Whether testimony is entitled to belief should have been left to the jury. (Civ. Prac. Act, § 457-a; Blum v. Fresh Grown Preserve Corp., 292 N. Y. 241; Loewinthan v. Be Vine, 299 N. Y. 372.) Nolan, P. J., Carswell, Adel, Sneed and Wenzel, JJ., concur. [See post, p. 1150.]